Citation Nr: 0740514	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a lung disorder 
including due to herbicide exposure.  

2.  Entitlement to service connection for tinea barbae 
including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from February 1967 to 
February 1970 and from August 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO in November 
2007.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not show that a current lung 
disorder was present during active service, is otherwise 
related to service, or was incurred as a result of herbicide 
exposure.

3.  The evidence of record does not show that tinea barbae 
was present during active service, is otherwise related to 
service, or was incurred as a result of herbicide exposure.



CONCLUSIONS OF LAW

1.  A lung disorder including due to herbicide exposure, was 
not incurred in or aggravated by service nor may a lung 
disorder be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinea barbae including due to herbicide exposure, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations-VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, September 2004 and March 2006.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Adequate opportunities to submit 
evidence and request assistance have been provided.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
He responded in April 2006 that he had no additional evidence 
to submit.  Thus, the content of the VCAA letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

At his Travel Board hearing, the veteran testified that he 
was treated for skin disease at the VA in the 1970's.  The 
Board notes that treatment records from the VA system dated 
in the 1970's are of record.  Additionally, he submitted 
updated treatment records at the Travel Board, along with a 
waiver of RO consideration.  Based on the foregoing, the 
Board finds that, in the circumstances of this case, any 
additional development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991)

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  This notice was not provided to the veteran in March 
2006.  However, because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).

The veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of full and complete VCAA notice by 
the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

II.  Service Connection

The veteran served in Vietnam during the Vietnam War from 
February 1967 to June 1968.  Based on his service, he is 
presumed to have been exposed to Agent Orange.  He contends 
that service connection is warranted for a lung disorder and 
tinea barbae.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service. 38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service medical records, including a induction physical 
examination reports and separation physical examination 
reports for each period of service are negative for 
complaints or findings related to a lung disorder or tinea 
barbae.  

The veteran underwent VA examination in February 1974.  At 
that time, a chest X-ray was negative and his skin was 
observed to be normal.  His February 1983 Agent Orange 
evaluation revealed no abnormalities related to the lungs and 
no diagnosis of tinea barbae.  A special March 1983 VA skin 
examination showed no skin condition.  

Additional VA treatment records reveal a reportedly normal 
chest X-ray in August 1996.  He was noted to have a history 
of tobacco abuse.  A chest X-ray in March 1998 showed no 
acute process identified and no significant change as 
compared with two views of the chest dated in August 1994.  

In April 1997, the RO denied service connection for chloracne 
and a lung disorder secondary to smoking.  

In April 2004, the veteran sought treatment at VA for a skin 
condition of the face and head since Vietnam, as well as a 
lung condition characterized as shortness of breath since 
Vietnam.  He reported shortness of breath on exertion.  He 
described no cough, sputum, chronic obstructive pulmonary 
disease or hemoptysis.  A chest X-ray showed clear lungs and 
no pleural effusion.  He reported the skin condition was 
itchy and was in his head, beard and arms.  He used Tegrin 
shampoo.  Examination revealed his head and neck were normal.  
Lungs were normal.  Skin showed tinea barbae.  The diagnoses 
included tinea barbae.  

More updated VA treatment records dated into 2007 include a 
X-ray finding of questionable chronic obstructive pulmonary 
disease in October 2006.  In May 2007, the veteran stated he 
had not smoked for three years but prior to that he had 
smoked for 25 years.  Physical examination showed no rash and 
clear chest.  

At his hearing before the undersigned Veterans Law Judge, the 
veteran testified that he has had shortness of breath and 
congestion since service in Vietnam.  He noted that he had 
quit smoking eight years earlier, so he did not think his 
current symptoms were from smoking.  He stated that he 
received all of his treatment from the Dallas VA Medical 
Center (VAMC) and personnel there had told him his lung 
disorder was related to service.  He noted that he has not 
received an actual diagnosis for any lung disorder yet.  As 
to the rash, he testified that the condition produced thumb 
tack size deep sores every other week.  He stated that he 
received treatment for this condition at the VA in the 
1970's.  

Thus the veteran alleges that he has current lung disease and 
tinea barbae as a result of being exposed to Agent Orange 
while in service in Vietnam.  A lung disorder, including the 
possible COPD, is not a disease for which presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e).  
Moreover, while tinea barbae is a skin disorder tinea barbae 
is not chloracne, a disease for which presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e).  Thus, 
service connection based on the Agent Orange presumptions is 
not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, again, the 
veteran's service medical records from both periods of 
service show that at both induction and separation there was 
no lung disorder or tinea barbae.  Parenthetically, the Board 
observes that the shortness of breath was reported in the 
first period of service along with seasonal hay fever.  This 
isolated complaint in comparison to the overwhelming negative 
findings does not suggest any lung disorder in service.  

In addition, the first evidence of a questionable chronic 
obstructive lung disorder and tinea barbae was in 2004, many 
years after service.  There is no medical evidence of record 
that shows any current tinea barbae or lung disorder related 
to his service.  Clearly, there is no evidence of either a 
chronic disease in service or continuity of symptomatology 
since service for either of these conditions.  The Board 
notes the negative findings in February 1974 as to the skin 
and the lungs.  No medical personnel have opined that there 
is a current tinea barbae or a lung disorder is related to 
service.  The Board finds no competent evidence of a nexus 
between any current lung disorder or tinea barbae and 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
either a lung disorder or tinea barbae had its onset in 
service or is otherwise related to service.

The veteran's opinion as to the etiology of the disabilities 
at issue is not competent medical evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, service connection 
is not warranted for a lung disorder or tinea barbae, 
including as due to herbicide exposure.


ORDER

Entitlement to service connection for a lung disorder to 
include as a result of herbicide exposure is denied.  

Entitlement to service connection for tinea barbae to include 
as a result of herbicide exposure is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


